Mario Pittoni, J.
The plaintiff beneficiary’s motion for a pretrial discovery and inspection of the medical reports by doctors, who treated the deceased insured, in the defendant’s possession is denied.
This is an action by the beneficiary to recover on a life insurance policy. The defendant’s defense is that the insured perpetrated a fraud at the time he applied for insurance by concealing that he was suffering from Hodgkins Disease, a form of cancer. When the plaintiff submitted a proof of claim she executed an authorization permitting the defendant to contact and obtain statements from all of the physicians who treated the insured prior to the application for life insurance. The plaintiff now seeks all these reports and statements from the defendant’s files. The plaintiff is not entitled to discover and inspect documents which reflect the defendant’s investigation in preparation for trial (Metropolitan Life Ins. Co. v. Goldberger, 1 A D 2d 823 [1st Dept.] ; Naiman v. Niagara Fire Ins. *989Co., 283 App. Div. 1016 [1st Dept.]). This is not a situation where the defendant’s physicians have examined the plaintiff’s deceased. It is, instead, a situation in which the plaintiff seeks to find out what her own physicians disclosed to the defendant. She can learn this from the plaintiff’s doctors themselves. The motion is denied.